Citation Nr: 0735076	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran had active service from May 1967 to April 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 20 percent initial disability rating, 
effective September 5, 2002.  In December 2005, the RO 
increased the 20 percent disability rating to a 40 percent 
disability rating, effective September 5, 2002. 

The record contains July 2003, November 2005, and October 
2006 statements attesting to the veteran's inability to 
perform manual labor. Since the issue of total disability 
rating based upon individual unemployability (TDIU) is not 
currently on appeal, the Board refers this issue to the RO 
for appropriate action. See Roberson v. Principi, 251 F.3d 
1378, 1384 (2001).


FINDING OF FACT

Beginning September 9, 2005, the veteran's degenerative disc 
disease of the lumbar spine manifested in persistent symptoms 
compatible with sciatic neuropathy, including characteristic 
pain, muscle spasm, and severe limitation of lumbar spine 
motion, resulting in pronounced residual impairment. 


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for 
degenerative disc disease of the lumbar spine were met, 
effective September 9, 2005. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
the claim, VA compensation and pension examination reports, 
and VA and private medical records. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran has appealed the RO's July 2004 grant of service 
connection for degenerative disc disease of the lumbar spine 
and assignment of a 20 percent initial disability rating, 
effective September 5, 2002. In a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded. AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5243, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumbered the diagnostic codes and created a 
General Rating Formula for Diseases and Injuries of the Spine 
and a Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (based on the 2002 amendments).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of 
amendments.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the former rating criteria, Diagnostic Code 5293 
assigned a maximum 60 percent disability rating for 
pronounced intervertebral disc syndrome, or degenerative disc 
disease, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. A 40 percent disability rating is 
assigned for severe intervertebral disc syndrome which 
manifests in recurring attacks with intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

As of September 2003, Diagnostic Code 5243 provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine noted above, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

The General Rating Formula for Diseases and Injuries of the 
Spine assigns a 100 percent evaluation for intervertebral 
disc syndrome which manifests in unfavorable ankylosis of the 
entire spine. A 50 percent evaluation is assigned where 
unfavorable ankylosis of the entire thoracolumbar spine is 
demonstrated. Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, requires a 40 percent evaluation. Note 4 
of the General Rating Formula requires that each range of 
motion measurement be rounded to the nearest five degrees. 
Note 5 of the General Rating Formula mandates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; or neurologic 
symptoms due to nerve root stretching. 

With regard to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a maximum 60 
percent evaluation is assigned for disability with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. A 40 percent evaluation 
is assigned for disability with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months. Note 1 provides that for 
purposes of evaluation, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).

The veteran underwent a Social Security Administration (SSA) 
examination in October 2002. He reported a thirty-year 
history of low back pain, with pain and numbness in the right 
lower leg along the medial calf. He complained of left leg 
pain along the lateral side of the foot with some numbness on 
the top of the left foot. He denied bowel or bladder 
incontinence. On examination, forward flexion was 30 degrees. 
Straight leg raise test was positive for radicular symptoms 
bilaterally. No muscle atrophy was observed and no 
significant motor or sensory deficit was noted. The SSA 
examiner diagnosed a history of low back pain with clinical 
findings of right radiculopathy. 

The veteran underwent a VA joints examination in December 
2002. On examination, the veteran's posture was erect with a 
level pelvis and no scoliosis. His gait was normal. Forward 
flexion was 50 degrees, backward extension was 20 degrees, 
and lateral bending was 15 degrees bilaterally. Tenderness 
over the spinous processes in the lower lumbar area was 
observed. Straight leg raise test on the right produced 
hamstring tightness at 60 degrees. Deep tendon reflexes were 
active and equal in the knees and ankles bilaterally. The 
examiner did not detect any motor weakness or sensory deficit 
in the lower extremities. No atrophy was present. The 
examiner diagnosed degenerative disc disease of the lumbar 
spine. 

February 2003 VA treatment records reveal a loss of lordotic 
curve, although straight leg raise test was negative. In 
September 2004 the veteran reported low back ache and an 
inability to move around well. A lumbar spine examination 
revealed no tenderness to palpation, and straight leg raise 
testing was negative. The veteran's sensory examination was 
normal. Deep tendon reflexes in the bilateral knees were 
equal and underactive. The examiner noted restricted range of 
motion. 

The veteran underwent a VA spine examination in September 
2005. He reported low back pain radiating through the left 
lower extremity to the toes. The veteran stated that his pain 
was a constant, severe burning sensation. He did not use a 
cane, crutch, brace or any assistive device. His posture was 
stooped. He denied flare ups. On examination, he was in no 
acute distress. Straight leg raise test was negative 
bilaterally. Left lumbar muscle spasm was noted during 
diagnostic testing. Forward flexion was 20 degrees, backward 
extension was 15 degrees, lateral flexion was 10 degrees 
bilaterally, and lateral rotation was 0 degrees bilaterally. 
Range of motion exercises were not repeated due to pain on 
repetition. The examiner observed no atrophy and noted that 
the veteran's muscles were well developed. 

The veteran also underwent a VA neurological examination in 
September 2005. The VA neurologist noted an antalgic gait, 
although the veteran could tandem walk adequately. Motor 
strength was normal in all muscle groups with some give-way 
weakness in the left hamstring due to pain. No atrophy was 
noted and the veteran's muscle tone was normal. Although the 
veteran's senses were intact to vibration, decreased pinprick 
sensation was noted over both lower extremities. Temperature 
sense was also impaired in a patchy fashion. Reflexes were 
equal and normal in the medial hamstrings, knees, and right 
ankle. Left ankle jerk was somewhat diminished. The examiner 
noted sensory changes in the lower extremities suggestive of 
polyradiculopathy due to degenerative spine disease. The 
examiner observed no motor impairment other than give-way 
weakness due to pain. 

Also of record is a March 2006 VA pain clinic evaluation. On 
inspection, the right iliac crest was elevated compared to 
the left. The examining physician noted that the veteran 
stood in a somewhat stooped posture due to pain. Some 
flattening of lumbar lordosis with muscle spasm was noted in 
the left paralumbar region compared to the right. Dorsolumbar 
flexion to 45 degrees caused a visible tightening of the left 
paralumbar musculature. The veteran demonstrated tenderness 
in the left paralumbar region with light palpation. He was 
unable to perform backward extension or lateral flexion due 
to pain. The examiner noted very little intersegmental motion 
in the lumbar spine. Manual muscle testing in the bilateral 
lower extremities was within normal limits. Deep tendon 
reflexes were normal. 

Resolving all doubt in favor of the veteran, the Board 
concludes that the "old" criteria for a 60 percent 
disability rating for degenerative disc disease of the lumbar 
spine were met on September 9, 2005. Palpable muscle spasm, 
diminished left ankle jerk, and polyradiculopathy were noted 
during the veteran's September 2005 compensation and pension 
examination. Further, the veteran's range of motion is 
significantly limited in all planes. In addition, lay 
statements of record indicate the veteran's symptoms are 
continuous, with little intermittent relief. The veteran is 
competent to attest to matters of which he has first-hand 
knowledge, such as the current extent of his symptomatology. 
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 
The Board finds that the present manifestations of the 
veteran's lumbar spine disability more nearly approximate the 
manifestations of pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, and demonstrable muscle spasm with 
little intermittent relief. Therefore, a 60 percent rating 
pursuant to former Diagnostic Code 5293 is warranted.

The veteran has been assigned a 60 percent disability rating 
for intervertebral disc syndrome, the maximum disability 
rating available. Under the present circumstances, where the 
appellant is already receiving the maximum disability rating 
for limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required. 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also 
VAOPGCPREC 36-97 (Dec. 12, 1997).

The Board has also considered whether evaluation of the 
veteran's disability under any other former or revised 
diagnostic code could result in an evaluation higher than 60 
percent. Pursuant to the former criteria, because the 
evidence is negative for any cord involvement or evidence of 
a fractured vertebra or ankylosis of the whole spine, there 
is no basis for a higher evaluation. Similarly, since the 
veteran does not have unfavorable ankylosis of the whole 
spine, an evaluation in excess of 60 percent is not 
warranted.  Under the General Rating Formula, his limitation 
of motion would warrant no more than 40 percent, with an 
additional 10 or 20 percent for sciatic neuropathy.  A single 
60 percent rating is the greater benefit.

There is no objective evidence of any symptoms due to 
service-connected degenerative disc disease of the lumbar 
spine that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased rating in 
correspondence dated February 2005, which informed him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence the RO would obtain on his 
behalf.  It also notified him that he needed to submit 
evidence showing that his condition had worsened, and was 
followed by the RO's readjudication of the claim.  Notice 
regarding the criteria for assignment of disability ratings 
and effective dates of disability benefits was provided in 
March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, SSA, VA, and private treatment 
records, and furnished him with VA examinations in December 
2002 and September 2005.  He has not indicated the existence 
of any other evidence that is relevant to this appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 


ORDER

From September 9, 2005, entitlement to a 60 percent 
disability rating for degenerative disc disease of the lumbar 
spine is granted, subject to regulations applicable to the 
payment of monetary benefits.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420



 Department of Veterans Affairs


